Exhibit 10.32

GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY

THIS GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY is made as of
November 17, 2010 (as amended, restated, supplemented and/or modified from time
to time, this “Grant”), by ANALYTICA INTERNATIONAL, INC., a Florida corporation
(the “Grantor”), in favor of LV ADMINISTRATIVE SERVICES, INC., a Delaware
corporation, as administrative and collateral agent for the Lenders (the
“Secured Party”).

W I T N E S S E T H

WHEREAS, as of the date hereof, and pursuant to that certain Term Loan and
Security Agreement dated as of November 17, 2010 (as amended, restated,
supplemented and/or modified from time to time, the “Biovest Security
Agreement”) by and among Biovest International, Inc. (“Biovest”), the Lenders
party thereto and the Secured Party, Biovest has made and delivered to the
Lenders certain Secured Term A Notes in an aggregate principal amount of
$24,900,000 (“Term A Notes”), and certain Secured Term B Notes in an aggregate
principal amount of $4,160,000 (“Term B Notes” and together with the Term A
Notes, the “Biovest Term Notes”);

WHEREAS, as of the date hereof, and pursuant to that certain Term Loan and
Security Agreement dated as of November 17, 2010 (as amended, restated,
supplemented and/or modified from time to time, the “Accentia Security
Agreement”) by and among Accentia Biopharmaceuticals, Inc. (“Accentia”), the
Lenders party thereto and the Secured Party, Accentia has made and delivered to
the Lenders certain Secured Term Notes in the aggregate principal amount of
$8,800,000 (the “Accentia Term Notes”);

WHEREAS, pursuant to that certain Analytica Guaranty dated the date hereof,
Grantor has guaranteed the obligations of Accentia under the Biovest Security
Agreement (as limited) and the Accentia Security Agreement;

WHEREAS, the Grantor shall derive substantial benefit from the financial
accommodations provided to Accentia under the Biovest Term Notes and the
Accentia Term Notes;

WHEREAS, the Grantor (1) has adopted, used and is using the trademarks reflected
in the trademark registrations and trademark applications in the United States
Patent and Trademark Office more particularly described on Schedule 1 annexed
hereto as part hereof (the “Trademarks”), (2) has registered or applied for
registration in the United States Patent and Trademark Office of the patents
more particularly described on Schedule 2 annexed hereto as part hereof (the
“Patents”), (3) has adopted, used and is using the copyrights and copyright
licenses (whether registered or unregistered with the United States Copyright
Office) more particularly described on Schedule 3 annexed hereto as part hereof
(the “Copyrights”), and (4) has adopted, used and is using all other
intellectual property not covered by the foregoing, including any and all of the
following: (i) patents, (ii) trademarks, (iii) copyrights, (iv) patent licenses,
(v) copyright licenses, (vi) trade secrets, (vii) all intellectual property
rights in or to software, databases and data collections, (viii) know how, and
(ix) all domain names, together with all registrations and applications for
registration for any of the foregoing (the



--------------------------------------------------------------------------------

“Miscellaneous Property” and collectively with the Trademarks, Patents and
Copyrights, the “Intellectual Property”); and

WHEREAS, the Grantor wishes to confirm its grant to the Secured Party of a
security interest in all right, title and interest of the Grantor in and to the
Intellectual Property, and all proceeds thereof, together with the business as
well as the goodwill of the business symbolized by, or related or pertaining to
the Intellectual Property, and the customer lists and records related to the
Intellectual Property and all causes of action which may exist by reason of
infringement of any of the Intellectual Property (collectively, the
“Collateral”), to secure the satisfaction and discharge of all of Grantor’s
obligations under the Analytica Security Agreement and the Analytica Guaranty
(collectively, the “Grantor Obligations”).

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged:

1.        Capitalized terms used in this Grant but not otherwise defined herein
shall have the meanings ascribed to them in the Biovest Security Agreement.

2.        The Grantor does hereby grant to the Secured Party a security interest
in the Collateral to secure the full and prompt payment, performance and
observance of the Grantor Obligations.

3.        The Grantor agrees to perform, so long as the Analytica Security
Agreement and the Analytica Guaranty are in effect, all acts deemed necessary or
desirable by the Secured Party to permit and assist it, at the Grantor’s
expense, in obtaining and enforcing the Intellectual Property in any and all
countries. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation in legal proceedings. The Grantor hereby appoints
the Secured Party as the Grantor’s attorney-in-fact to execute and file any and
all agreements, instruments, documents and papers as the Secured Party may
determine to be necessary or desirable to evidence the Secured Party’s security
interest in the Intellectual Property or any other element of the Collateral,
all acts of such attorney-in-fact being hereby ratified and confirmed.

4.        The Grantor acknowledges and affirms that the rights and remedies of
the Secured Party with respect to the security interest in the Collateral
granted hereby are more fully set forth in the Analytica Security Agreement and
the Analytica Guaranty, and the rights and remedies set forth herein are without
prejudice to, and are in addition to, those set forth in the Analytica Security
Agreement and the Analytica Guaranty. In the event that any provisions of this
Grant are deemed to conflict with the Analytica Security Agreement or the
Analytica Guaranty, the provisions of the Analytica Security Agreement or the
Analytica Guaranty, as applicable, shall govern.

5.        The Grantor hereby authorizes the Secured Party to file all such
financing statements or other instruments to the extent required by the UCC and
agrees to execute all such other documents, agreements and instruments as may be
required or deemed necessary by the Secured Party, in each case for purposes of
effecting or continuing Secured Party’s security interest in the Collateral.



--------------------------------------------------------------------------------

6.        This Grant may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument. It
is understood and agreed that if facsimile copies of this Grant bearing
facsimile signatures are exchanged between the parties hereto, such copies shall
in all respects have the same weight, force and legal effect and shall be fully
as valid, binding, and enforceable as if such signed facsimile copies were
original documents bearing original signature.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Grant of Security Interest
in Intellectual Property to be executed as of the day and year first above
written.

 

ANALYTICA INTERNATIONAL, INC.

By:

 

          /s/ Samuel S. Duffey

Name:

 

     Samuel S. Duffey

Title:

 

     President

 

ACCEPTED and AGREED:

LV ADMINISTRATIVE SERVICES, INC.

By:

 

/s/ Patrick Regan

Name:

 

Patrick Regan

Title:

 

Authorized Signatory

 



--------------------------------------------------------------------------------

SCHEDULE 1

Trademarks

None



--------------------------------------------------------------------------------

SCHEDULE 2

Patents

None



--------------------------------------------------------------------------------

SCHEDULE 3

Copyrights

None